Citation Nr: 0530693	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-10 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to dependents' educational assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1967 to September 
1970 and from October 1970 to October 1976.  He died in 
October 1995.  The appellant is the veteran's former wife, 
who has filed for benefits on behalf of their two children.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 RO rating decision which denied 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1151, and determined that basic eligibility for DEA under 
38 U.S.C.A. Chapter 35 was not established.

In May 2001, and again in July 2003, the Board, in decisions 
issued by Veterans Law Judges who are no longer with the 
Board, remanded this matter for further development and 
adjudicative action.  


FINDINGS OF FACT

1.  The veteran died in October 1999; the immediate cause of 
death was listed as asystole, due to renal failure, due to 
acute respiratory distress syndrome.  

2.  The record reflects that the veteran underwent 
percutaneous transluminal coronary angioplasty (PTCA) in 1990 
and 1992, but did not undergo such a procedure during his 
terminal hospitalization at a VA medical facility from 
August 1995 to October 1995.

3.  The record reflects that the veteran underwent other 
surgical procedures, including coronary artery bypass 
grafting, during his terminal hospitalization at a VA medical 
facility from August 1995 to October 1995.

4.  There is no competent medical evidence demonstrating that 
the veteran died as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, or as a result of an event not reasonably 
foreseeable, during his prior angioplasties or during his 
terminal hospitalization at a VA medical facility from August 
1995 to October 1995.


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1151, as a result of medical or surgical treatment 
by VA, are not met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 


and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the initial RO rating decision was made in 
September 1999, before the VCAA was enacted, and VCAA notice 
was first given to the appellant in September 2001.  
Fortunately, the U.S. Court of Appeals for Veterans Claims 
acknowledged in Pelegrini that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court stated 
that it was not requiring the voiding or nullification of any 
AOJ decision, it was only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which the appeal is based.

Moreover, in the Mayfield case, the Court addressed the 
meaning of prejudicial error (38 U.S.C.A. § 7261(b)), what 
burden each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a)).  Considering the decisions of 
the Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter.




In the present case, the appellant was provided with VCAA 
notice in September 2001, August 2003, and May 2004, all 
after the initial unfavorable RO decision in 1999.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Mayfield, supra.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

With regard to the duty to assist, the VCAA also requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to her claims, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.  

With regard to records, the Board notes that VA has obtained 
VA and private treatment records for the veteran, per the 
appellant's instructions.  Complete VA records from his 
terminal hospitalization from August to October 1995 have 
been obtained.  Although it appears that the appellant has 
asserted that the veteran 

underwent an angioplasty during his hospitalization, the 
records and discharge summary from this period of 
hospitalization show no such procedure, and there is no 
indication that any records are missing from that period of 
hospitalization.  In addition, there is no indication that 
there are any additional relevant VA or private treatment 
records that have yet to be obtained.  

With regard to obtaining a medical opinion, the Board notes 
that the veteran's claims file was submitted to a VA 
physician, who provided such an opinion regarding the 
appellant's claim in February 2002.  Although, subsequent to 
the 2002 VA opinion, the appellant requested that the Board 
obtain an "outside opinion" prior to making a final 
decision in this claim, the Board finds that another medical 
opinion is not warranted or necessary.  The appellant claims 
that the rationale used by the VA physician in February 2002 
was biased and was "covering for the [sic] VA".  She claims 
that the VA physician's statement that "there is no evidence 
to suggest that the angioplasties contributed" to the 
veteran's death was untrue.  She claims that if the VA 
physician's statement were true, everyone undergoing an 
angioplasty would not have to worry about the procedure, and 
also that it is a "known fact, that this procedure can and 
does cause asystole (cardiac arrest)".  She claims that to 
state that this procedure did not contribute to the veteran's 
death when he had asystole because of the procedure is 
unjustified and unfounded.  

The Board finds that there are several problems with the 
appellant's contentions in this regard.  First, the appellant 
is essentially providing her own medical opinion to rebut the 
opinion provided by the VA physician in February 2002.  
However, in this case, the appellant has not been shown to 
have the professional expertise necessary to provide 
meaningful evidence regarding the causal relationship between 
the veteran's death and the medical treatment he received at 
a VA facility.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Second, the pertinent law and regulation provide 
that VA will obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  The record reflects that VA has complied 
with these requirements.  38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § (c)(4).  The February 2002 VA medical opinion, 
which was based upon a review of the claims file, and 
provides an opinion as to whether the veteran's death was 
caused by improper treatment or an event not reasonably 
foreseeable during his treatment at a VA facility, is 
sufficient to meet VA's duty to assist the appellant.  
Finally, there is no medical evidence of record that is 
contrary to or rebuts the February 2002 VA opinion.  There is 
no basis for the Board to obtain another medical opinion in 
this matter.  Thus, the Board finds that VA has satisfied the 
duty to assist the appellant in this matter.  Accordingly, a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Factual Background

There are documents of record (VA Forms 10-7131) which show 
that the veteran was hospitalized at the Temple VA Medical 
Center (VAMC) in March 1988 and again in June 1989.  In a 
February 1992 VA treatment record it was noted that the 
veteran had his first myocardial infarction in 1988 and his 
second myocardial infarction in 1989, and underwent an 
angioplasty in 1989 at the Audie Murphy VA Hospital.  

A discharge summary from the Temple VAMC dated in August 1992 
shows that the veteran was hospitalized for seven days after 
presenting with an episode of acute chest pain, with pressure 
radiating to both arms and neck for approximately three to 
four hours duration.  It was noted that he had a history of 
atherosclerotic coronary vascular disease, status/post 
inferior MI ( myocardial infarction) in 1988 with resultant 
percutaneous transluminal coronary angioplasty for one-vessel 

disease.  He reported he had ben relatively pain-free since 
his last angioplasty, with the exception of a few episodes of 
exertional angina in the past year which were well relieved 
by Nitroglycerin SL.  After two days of hospitalization it 
was felt that the veteran was having an acute MI, and he was 
transferred to Scott and White hospital for an emergency 
angiogram.  The angiogram revealed that his prior PTCA of the 
right coronary artery had been overcome by a 45% stenosis and 
a resulting aneurysm.  He underwent another PTCA, in which a 
wire was inserted and the vessel was ballooned open to 
approximately 80% patency.  He was sent back to the Temple 
VAMC, and was eventually discharged from the hospital in a 
stable condition.  

A discharge summary shows that the veteran was hospitalized 
at Audie L. Murphy Memorial Veterans Hospital from August 23, 
1995, until the date of his death in October 1995.  The 
discharge summary shows that he was initially admitted 
electively for catheterization and possible coronary bypass 
grafting evaluation.  In his medical history it was noted 
that he had a complicated cardiac history, multiple 
myocardial infarctions, and was status post -PTCA times two.  
It was also noted that he had stable exertional angina 
approximately six times per week.  On August 28, 1995, he 
underwent cardiac catheterization.  On September 13, 1995, he 
underwent four-vessel coronary artery bypass grafting.  Two 
days after surgery he was intubated for moderate respiratory 
distress.  After the re-intubation, his respiratory status 
continued to decline and he developed cardiopulmonary edema, 
which developed into adult respiratory distress syndrome.

The veteran continued to have difficulty with ventilation and 
oxygenation, and required pressure control inhalation.  He 
was taken to the operating room on September 22, 1995, for 
sternal debridement and open mediastinal packing after he had 
sternal wound dehiscence.  His clinical course continued to 
deteriorate with complications including a large right 
pneumothorax and a staph infection.  He then developed acute 
renal failure and began to be labile with his blood pressures 
and heart rate.  He continued on a downhill course, with his 
clinical course including hyperkalemia, and underwent 
hemodialysis on October 14, 1995.  He was also noted to have 
a high Digoxin level.  On the day before and on the day of 
his death, the veteran began to have multiple bradycardiac 
episodes, and continued to have progressive brachycardia into 
asystole.  He was noted to be extremely acidotic and hypoxic, 
and the combination of adult respiratory distress syndrome, 
acidosis, hypoxia, and renal failure contributed to his 
unresponsive asystole and his eventual death.  

The treatment records from Audie L. Murphy Memorial Veterans 
Hospital from August to October 1995 are consistent with the 
discharge summary.  These records do not, however, not show 
that the veteran underwent an angioplasty during his terminal 
hospitalization.  He signed consent forms (Standard Forms 
522) during his hospitalization for cardiac catheterization, 
coronary artery bypass grafting, emergent tube thoracostomy, 
dialysis catheter placement, and hemodialysis, but there is 
no indication of a consent form related to an angioplasty.

The Certificate of Death shows that the veteran died in 
October 1995.  The immediate cause of death was listed as 
asystole, which had an immediate onset prior to this death.  
Listed conditions which led to the immediate cause of death 
included renal failure, which had an interval of three days 
between the onset and death, and acute respiratory distress 
syndrome, which had an interval of three weeks between onset 
and death.  It was also noted that the veteran's smoking 
probably contributed to his death.  No autopsy was performed.

In a February 2003 opinion obtained in conjunction with this 
claim, a VA physician noted that the veteran's three volumes 
of charts had been reviewed, and noted that the veteran 
underwent a PTCA of one vessel after his myocardial 
infarction in 1988, and later underwent another PTCA.  He was 
seen in 1994 at South Austin Hospital, but no PTCA was done 
at that time because of the presence of three-vessel disease.  
He was asymptomatic until approximately the summer of 1995, 
when he began to have chest pain at least six times per week.  
His hospital course during his terminal hospitalization 
(August 1995 to October 1995) was detailed by the VA 
physician, including the cardiac catheterization (although 
the VA physician could not find the report of this 
procedure), and the coronary artery bypass graft.

The VA physician concluded that there was no evidence to 
suggest that the angioplasties contributed to the veteran's 
death.  It was noted that the veteran had severe coronary 
artery disease, with multiple areas of infarction, and that 
he developed complications of congestive heart failure and 
adult respiratory distress syndrome postoperatively, which 
was also complicated by acute renal failure.  The VA 
physician found "no evidence for any problems dealing with 
the surgical procedure itself or the postoperative care."

III.  Analysis

The appellant indicated on her original claim for death 
benefits, filed on VA Form 21-534 in January 1996, that she 
and the veteran were divorced in June 1994.  She contends 
that she should be entitled to receive benefits on behalf of 
the two children of her marriage to the veteran, who were 
born in 1981 and 1983.  She claims DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  She contends that the 
veteran died due to improper medical treatment he received at 
a VA facility.  In essence, she asserts that the veteran's 
death from asystole was caused by an angioplasty, which she 
asserts was done during the time he was hospitalized at a VA 
facility, at which he later died.  The appellant has noted 
that the veteran was status post-PTCA 

times two, and contends that a PTCA can and sometimes does 
cause asystole.  She also claims that, if the angioplasty had 
not been done, the veteran would still be alive, even with 
his complicated cardiac history.  

At the outset, the Board notes that this case is governed by 
38 U.S.C.A. § 1151, as amended by section 422 of Public Law 
No. 104-204.  The amended version of the law was made 
effective with respect to claims filed on or after October 1, 
1997.  As noted above, the appellant's claim was filed in 
1999, and thus the current version of the law applies.  
VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2005).

The Board notes that, while the appellant appears to be 
claiming that the veteran underwent an angioplasty during his 
terminal hospitalization, as explained above, the records of 
that hospitalization from August to October 1995 do not show 
any such procedure.  The medical treatment records show that 
the veteran underwent two angioplasties in 1989 and 1992, 
when he had coronary artery disease in only one vessel.  
Later, when he was hospitalized with multiple vessel coronary 
artery disease, he had to undergo more invasive medical 
procedures, including cardiac catheterization and coronary 
artery bypass grafting.  In any event, the Board must 
emphasize that the mere fact that the veteran died while 
receiving VA medical care does not automatically confer 
entitlement to benefits under section 1151.  The critical 
inquiry in this matter is whether the veteran's death was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or was an event not reasonably 
foreseeable.  The Board also notes that this inquiry is a 
medical question beyond the competence of laypersons, such as 
the appellant and VA adjudicative personnel.

In that regard, the Board notes that a medical opinion was 
obtained from a VA physician in February 2003.  The reviewing 
physician rendered the opinion that there is no evidence to 
suggest that the angioplasties contributed to the veteran's 
death, and found no evidence of any problems with the 
surgical procedure itself or the postoperative care that the 
veteran received during his terminal hospitalization from 
August 1995 to October 1995.  Review of the record on appeal 
reveals no medical evidence to the contrary.  Moreover, 
despite being advised of what was necessary to substantiate 
her claim and being given ample opportunity to submit 
additional medical evidence to substantiate her claim, the 
appellant has not submitted competent medical evidence which 
is contrary to the February 2003 VA physician's opinion.  
Moreover, while the appellant has sincerely contended that 
her husband's death due to asystole was due to his prior 
angioplasties, as explained above, she is a layperson and 
does not have the competence to provide an opinion regarding 
medical diagnosis or causation.  Espiritu, supra.  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
In the absence of competent medical evidence that supports 
the appellant's contentions, and since the most probative 
competent medical evidence is against a finding that the 
veteran's angioplasty procedures contributed to his death, 
and is also against a finding that there was any improper 
medical care provided during the veteran's period of 
hospitalization prior to his death, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303, Gilbert, supra.

IV.  DEA Benefits under Chapter 35

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As held above in this decision, the veteran did not die of a 
service-connected disability.  The record also reflects that 
he did not have a disability evaluated as total and permanent 
in nature resulting from a service-connected disability at 
the time of his death.  Accordingly, neither of the 
claimant's two children can be considered an "eligible 
person" entitled to receive educational assistance benefits.  
38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 3.807.

Because the claimant' s children do not meet the basic 
criteria under the law for eligibility for DEA benefits, the 
law is dispositive without regard to any other facts in the 
case.  Where the law is dispositive, the claim must be denied 
on the basis of absence of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The appeal for DEA benefits 
must be denied as a matter of law.


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.

Entitlement to DEA benefits under 38 U.S.C.A. Chapter 35 is 
denied.




__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


